The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested: 
VEHICLE-TO-VEHICLE COMMUNICATION USING DRONES FOCUSING ANTENNA BEAMS


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 10, 11-13, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rupasinghe et al (US 2017/0126309) in view of Chang (US 2014/0241239).
Consider claim:

1. Rupasinghe teaches the method, comprising: 
when a recipient vehicle (note that the UE’s could be in cars thereby representing vehicles see figure 1 paragraph 32) is out of wireless range, transmitting a message, 
Rupasinghe lacks a teaching of the aerial vehicles focusing antenna beams on the user terminals for transmission and reception.  Chang teaches using a cluster of aerial vehicles as a remote beam forming network to focus beams to user terminals (Chang shows phased array beamforming for individual and clustered AVs see figures 2-5, paragraphs 92, 113, 117, 132-133).  Chang teaches this arrangement improved operation by allowing optimization of observable quality measure with the beam processing (Chang paragraphs 2, 63, 65).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Rupasinghe’s UAV with the phased array beam forming of Chang to focus beams on the users in order to improve performance as taught by Chang.
2. Rupasinghe in view of Chang teaches the method of claim 1, wherein the focused antenna beams on the recipient vehicle form a conformal wave front (note that beamforming is a conformal i.e. “formed” wave front see paragraph 34).  
3. Rupasinghe in view of Chang teaches the method of claim 1, further comprising: receiving, at the sending vehicle, a reply message, from the recipient vehicle, via a plurality of drones that are focusing antenna beams on the sending vehicle (UAV cluster provides communication see Rupasinghe figures 1, 2, paragraphs 34, 36, note also that communications could be tween UEs, i.e. one sending and one 


4. Rupasinghe teaches the method, comprising: 
determining, relative to a first vehicle and a second vehicle (note that the UE’s could be in cars thereby representing vehicles see figure 1 paragraph 32), a drone (unmanned aerial vehicles UAV paragraph 3) configuration of a plurality of drones (UAV cluster coordination see paragraphs 9, 30, 38); 
receiving, at each of the plurality, a message from the first vehicle; and transmitting, to the second vehicle, the message (UAV cluster used for communication see figures 1, 2, paragraphs 34, 36, note also that communications could between UEs, i.e. one sending and one receiving) 
Rupasinghe lacks a teaching of the wave front being based on the configuration and respective-drone phase delays.  Chang teaches using a cluster of aerial vehicles as a remote beam forming network to focus beams to user terminals (Chang shows phased array beamforming for individual and clustered AVs see figures 2-5, paragraphs 92, 113, 117, 132-133, phase delay control for UAVs see paragraphs 66, 133, 157, 291, 478).  Chang teaches this arrangement improved operation by allowing optimization of observable quality measure with the beam processing (Chang paragraphs 2, 63, 65).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Rupasinghe’s UAV with the phased array beam forming of Chang to focus beams on 

8. Rupasinghe in view of Chang method of claim 4, wherein receiving further comprises focusing an antenna reception beam of each of the plurality on the first vehicle (Chang shows phased array beamforming i.e. focusing, for individual and clustered AVs see figures 2-5, paragraphs 92, 113, 117, 132-133).  
10. Rupasinghe in view of Chang method of claim 4, wherein transmitting further comprises focusing an antenna transmission beam of each of the plurality on the second vehicle (Chang shows phased array beamforming i.e. focusing, for individual and clustered AVs see figures 2-5, paragraphs 92, 113, 117, 132-133).  
11. Rupasinghe in view of Chang method of claim 4, further comprising, prior to determining the configuration, determining to establish drone-to-drone communication among the plurality (UAV cluster positions controlled see paragraphs 9, 30).  
12. Rupasinghe in view of Chang method of claim 4, further comprising, prior to determining the configuration, determining to assist in vehicle-to-vehicle communication between the first and second vehicles (UAVs being used to provide network communication see Rupasinghe abstract, paragraphs 3-5) .  
13. Rupasinghe in view of Chang method of claim 4, further comprising maintaining the configuration while receiving and transmitting the message and while the first and second vehicles are moving (UAV cluster positions controlled see paragraphs 9, 30).  


a plurality of drones each having a processor and memory storing instruction executable by the respective processors (Rupasinghe’s UAV contain processor and memory including software instructions, see for example figure 5, paragraphs 89, 157), the respective instructions comprising, to: 
determine, relative to a first vehicle and a second vehicle, a drone configuration of the plurality (UAV cluster positions controlled see paragraphs 9, 30);
receive, at each of the plurality, a message from the first vehicle (UAV cluster used for communication see figures 1, 2, paragraphs 34, 36, note also that communications could be tween UEs, i.e. one sending and one receiving); and   
transmit, to the second vehicle, the message (UAV cluster used for communication see figures 1, 2, paragraphs 34, 36, note also that communications could be tween UEs, i.e. one sending and one receiving).
Rupasinghe lacks a teaching of the aerial vehicles using conformal wave fronts i.e. beamforming in communication between the UAVs and user terminals.  Chang teaches using a cluster of aerial vehicles as a remote beam forming network to focus beams to user terminals (Chang shows phased array beamforming i.e. focusing, for individual and clustered AVs see figures 2-5, paragraphs 92, 113, 117, 132-133).  Chang teaches this arrangement improved operation by allowing optimization of observable quality measure with the beam processing (Chang paragraphs 2, 63, 65).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Rupasinghe’s UAV with the phased array beam forming of Chang to focus beams on 
17. Rupasinghe in view of Chang system of claim 15, wherein the instructions further comprise: while receiving, to focus an antenna reception beam of each of the plurality on the first vehicle; and while transmitting, to focus an antenna transmission beam of each of the plurality on the second vehicle (Chang shows phased array beamforming for individual and clustered AVs see figures 2-5, paragraphs 92, 113, 117, 132-133.  
18. Rupasinghe in view of Chang system of claim 15, wherein the instructions further comprise: prior to determining the configuration, to determine to establish drone-to-drone communication among the plurality (inter cluster coordination see Rupasinghe figures 3, 4, paragraphs 9, 30, 32, 42).  
19. Rupasinghe in view of Chang system of claim 15, wherein the instructions further comprise: prior to determining the configuration, to determine to assist in vehicle-to-vehicle communication between the first and second vehicles (UAVs being used to provide network communication see Rupasinghe abstract, paragraphs 3-5).  

Allowable Subject Matter
Claims 5-7, 9, 14, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim:


5. The nearest prior art as shown in Rupasinghe and Chang fails to teach the method of claim 4, wherein determining the configuration is based on minimizing phase delay between the plurality and the first vehicle.  
6. The nearest prior art as shown in Rupasinghe and Chang fails to teach the method of claim 4, wherein determining the configuration is based on minimizing phase delay between the plurality and the second vehicle.  
7. The nearest prior art as shown in Rupasinghe and Chang fails to teach the method of claim 4, wherein receiving the message further comprises reconstructing the message using a first set of phase delay parameters, wherein each parameter is associated with one of the plurality and the first vehicle.  

9. The nearest prior art as shown in Rupasinghe and Chang fails to teach the method of claim 4, wherein transmitting the message further comprises calculating a second set of phase delay parameters, wherein each parameter is associated with one of the plurality and the second vehicle.  

14. The nearest prior art as shown in Rupasinghe and Chang fails to teach the method of claim 4, further comprising altering the configuration to minimize phase delay between the plurality and the second vehicle prior to receiving, from the second vehicle, a reply message intended for the first vehicle.  



20. The nearest prior art as shown in Rupasinghe and Chang fails to teach the system of claim 15, wherein the instructions further comprise: alter the configuration to minimize phase delay between the plurality and the second vehicle prior to receiving, from the second vehicle, a reply message intended for the first vehicle.  





	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.


CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887